      Case 2:17-cv-01895-MCE-DB Document 137 Filed 12/07/18 Page 1 of 3

     Sean Hu, Ph.D.
1    SeanHu2020@Gmail.com
     3840 Collins St.
2    West Sacramento, California 95691
     Telephone: 530 220 5660
3
     Pro Se
4

5

6
                               UNITED STATES DISTRICT COURT
7
                               EASTERN DISTRICT OF CALIFORNIA
8
                                      SACRAMENTO DIVISION
9

10   CSPC-LIMITED DOPHEN                      )   Case No.:     2:17-CV-01895-MCE-DB
     CORPORATION,                             )
11                                            )   SEAN HU’S OPPOSITION TO CONJUPRO
                  Plaintiff,                  )   BIOTHERAPEUTICS INC.’S MOTION TO
12                                            )   QUASH OR MODIFY DEFENDANT’S
           vs.                                )   SUBPOENAS TO TWO FINANCIAL
13                                            )   INSTITUTIONS
     ZHIXIANG HU, also known as SEAN HU,      )
14   an individual,                           )   Date: December 21, 2018
                                              )   Time: 10:00 a.m.
15                Defendant.                  )   Ctrm: 27, 8th Floor
                                              )   Judge: Hon. Deborah Barnes
16                                            )
                                              )
17   ZHIXIANG HU, also known as SEAN HU,      )
     an individual,                           )
18                                            )   Action Filed: September 11, 2017
                  Counter-Claimant,           )   Trial Date: TBD
19                                            )
           vs.                                )
20                                            )
     CSPC-LIMITED DOPHEN                      )
21   CORPORATION, a New Jersey                )
     Corporation; CSPC-LIMITED                )
22   PHARMACEUTICAL GROUP LIMITED,            )
     a Hong Kong Corporation; YINGUI LI, an   )
23   individual; JINXU WANG; an individual,   )
     JUMIN SUN; an individual, and            )
24   DONGCHEN CAI, an individual,             )
                                              )
25                                            )
                  Counter-Defendants.         )
26                                            )
                                              )
27

28

      SEAN HU’S OPPOSITION TO CONJUPRO BIOTHERAPEUTICS INC.’S MOTION TO QUASH OR MODIFY
                        DEFENDANT’S SUBPOENAS TO TWO FINANCIAL INSTITUTIONS
     Case No. 2:17-CV-01895-MCE-DB                                                 1
       Case 2:17-cv-01895-MCE-DB Document 137 Filed 12/07/18 Page 2 of 3


1           Conjupro Biotherapeutics Inc. filed a motion on Nov. 20, 2017 (ECF#118) to quash

2    Counter Claimant Dr. Hu’s subpoenas dated Nov 6, 2017 to seek its records from JPMorgan

3    Chase Bank, and HSBC Bank USA.

4           The court should deny Conjupro’s motion as it’s counsel did not meet and confer with Dr.

5    Hu as required by Local Rule 251(b) before he filed the Motion to Quash.

6           Conjupro and CSPC-Dophen are both owned by CSPC-Limited. Conjopro’s employees

7    were paid through CSPC Dophen’s payroll account. CSPC-Dophen and Conjopro’s bank accounts

8    were together managed by Yingui Li from 2011 to Sept 27, 2013 (ECF#136-1, ECF#136-2). Yingui

9    Li repaid some of embezzled money from CSPC-Dophen to Conjupro’s bank accounts. Yingui Li

10   added Dr. Hu to these bank account online access on Sept 27, 2013 (ibdi). Dr. Hu had authorized

11   assistant to transfer funds between CSPC-Dophen and Conjupro many times as CSPC-Dophen ran

12   out of money for payroll many times. A summary from Dr. Hu’s former assistant Ashley on April

13   13, 2017 (Hu Decl. §2, Ex 1) clearly shows CSPC-Dophen and Conjupro’s accounts were under

14   Dr. Hu’ management.

15          To avoid the control of Chinese central bank on foreign exchange out flow since later 2016,

16   funds from CSPC to CSPC-Dophen were sent to Conjupro first, then transferred by Dr. Hu’

17   assistant to CSPC-Dophen. Now that CSPC-Dophen accused Dr. Hu misappropriated CSPC-

18   Dophen money, full bank records of CSPC-Dophen, which would include Conjupro’s, are needed.

19          THEREFORE, to follow CSPC-Dophen money flow, Conjupro’s bank records are

20   absolutely necessary. Dr. Hu respectfully requests that Conjupro’s Motion to Quash be denied with

21   prejudice to renewal.

22
     Respectfully submitted,
23

24   DATED: December 7, 2018

25                                                      By:          /s/ Sean Hu
                                                                    SEAN HU
26
                                                                     Pro Se
27

28

      SEAN HU’S OPPOSITION TO CONJUPRO BIOTHERAPEUTICS INC.’S MOTION TO QUASH OR MODIFY
                        DEFENDANT’S SUBPOENAS TO TWO FINANCIAL INSTITUTIONS
     Case No. 2:17-CV-01895-MCE-DB                                                 2
      Case 2:17-cv-01895-MCE-DB Document 137 Filed 12/07/18 Page 3 of 3


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      SEAN HU’S OPPOSITION TO CONJUPRO BIOTHERAPEUTICS INC.’S MOTION TO QUASH OR MODIFY
                        DEFENDANT’S SUBPOENAS TO TWO FINANCIAL INSTITUTIONS
     Case No. 2:17-CV-01895-MCE-DB                                                 3
